Case: 12-1406     Document: 33    Page: 1   Filed: 10/10/2012




          NOTE: This order is nonprecedential.


  muitett ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI (!Circuit

                LEONID MIKITYANSKIY,
                   Plaintiff-Appellant,
                            v.
                 THERMIONICS, INC.,
                  Defendant-Appellee.


                        2012-1406


   Appeal from the United States District Court for the
Central District of Illinois in case no. 11-CV-3006, Judge
Richard Mills.


                      ON MOTION


                       ORDER
     Thermionics, Inc. moves without opposition for leave
to file a supplement to the joint appendix.
    The documents, if cited in the briefs, may be included
without leave of court. In any event, it appears that the
documents were appended to the appellee's brief, which
was rejected due to an improper addendum. The court
allows the brief to be filed with the addendum, which
Case: 12-1406      Document: 33     Page: 2   Filed: 10/10/2012




LEONID MIKITYANSKIY v. THERMIONICS, INC.                  2

includes the items Thermionics seeks to add to the joint
appendix.
      Upon consideration thereof,
      IT Is ORDERED THAT:

     The motion is granted to the extent noted above. The
brief submitted by the appellee on August 30 is accepted
for filing.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26